Case 1:20-cv-22234-JEM Document 68 Entered on FLSD Docket 05/06/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                         Case No. 1:20-cv-22234- MARTINEZ-BECERRA

  LINCO ENTERPRISES, INC.

         Plaintiff,

  v.

  OLEG FIRER, EZ CAPITAL FUND, LLC,
  STAR CAPITAL MANAGEMENT, LLC, and
  STAR EQUITIES, LLC,

        Defendants.
  _________________________________________

                                PLAINTIFF’S LIST OF WITNESSES

          Plaintiff LINCO ENTERPRISES INC pursuant to the Court’s Scheduling Order (ECF

  No. 24) file the following list of witnesses intended to be called to testify at trial:

            Names                                                Addresses
   Sergey Khazarov                   c/o Plaintiff’s counsel
                                     Bennett Aiello
                                     3471 Main Hwy, Ste 206
                                     Coconut Grove, Florida 33133-5929
                                     Gherman Legal Pllc
                                     777 Brickell Ave Ste 500
                                     Miami FL 33131
   Leon Goldstein                    17555 Collins Ave #3702
                                     Sunny Isles Beach FL 33160-2891
   Oleg Khomenko                     Willcox Way
                                     Westerhall Point
                                     St. David, Grenada
   Roman Khomenko                    French Blvd 11A, Apt 4
                                     Odessa 27000 Ukraine;
   Oleg Firer                        c/o Defendant’s counsel
                                     Stark Weber PLLC
                                     1221 Brickell Avenue, Suite 900
                                     Miami, FL 33131
   Igor Gary Gelman                  16001 Collins Ave # 1704, Sunny Isles Beach, FL 33160
   Svetlana Gelman                   16001 Collins Ave # 1704, Sunny Isles Beach, FL 33160
Case 1:20-cv-22234-JEM Document 68 Entered on FLSD Docket 05/06/2021 Page 2 of 3




   Yuriy Minaev                     30 Novomar'inskaya Ulitsa, Apt. 44, Moscow 109369 Russia
   Yuriy El                         1 Krasnogvardeyskiy Proyezd, 21c2 Apt 2501, Moscow
                                    123317 Russia
   Vladislav Sokrovischuk           33 Kotelnicheskaya Naberezhnaya, korp. 1, Apt. 105,
                                    Moscow 115172 Russia
   Vitaliy Medvedev                 41 Gastello Street, Apt. 7, Moscow 107014 Russia
   Sergey Fomin                     4 Molodezhnaya Street, Apt. 91, Krasnogorsk 143401 Russia
   Stanislav Pavlenko               Physical address currently unknown
   Michelle Emmanuel-Steele         Steele’s Commercial Complex - Unit 12; Grand Anse, St.
                                    George, Grenada
   William Shore                    Physical address currently unknown
   Arina Mogilevskaya               Physical address currently unknown


                                      Respectfully submitted,
   Co-Counsel for the Plaintiff/Counter-           Co-Counsel for the Plaintiff/Counter-
   Defendant                                       Defendant

   GHERMAN LEGAL                                      BENNETT & AIELLO
                                                      Temporary Address for Mail
   777 Brickell Ave Ste 500                           3471 Main Highway, Suite 206
   Miami, Florida 33131-2803                          Coconut Grove, Florida 33133-5929
   Phone: (305) 889-7890                              Phone: (305) 358-9011
   sgherman@ghermanlaw.com                            paiello@bennettaiello.com

   By:     /s Sergiu Gherman                          By:     /s Paul Aiello
           Sergiu Gherman, FBN 37031                          Paul Aiello, FBN 909033


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 6, 2021 the foregoing document is being served this

  day on all counsel or pro se parties identified below in the manner specified, either via transmission

  of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those

  counsel or parties who are not authorized to receive electronically Notice of Electronic Filing.

  Via e-mail to:
   Steven D. Weber
   Fla. Bar. No.: 47543
   steve@starkweber.com

   STARK WEBER PLLC
   1221 Brickell Avenue
Case 1:20-cv-22234-JEM Document 68 Entered on FLSD Docket 05/06/2021 Page 3 of 3




   Suite 900
   Miami, FL 33131
   Tel: (305) 377-8788
   Attorney for Defendants


         Respectfully submitted,                By:   /s/ Sergiu Gherman
                                                      Sergiu Gherman
                                                      FBN: 037031
